Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kyle Bryan on 5/11/2021.
The application has been amended as follows: 

1.	(Currently Amended) A local coil matrix for a magnetic resonance tomography device including a low static magnetic field, the local coil matrix comprising: 
	a first coil winding;  
	a second coil winding;  
	a low-noise first preamplifier; 
	a second preamplifier; and
	a matching network configured to be adjusted via a control connection, the matching network comprising a signal connection to the first coil winding, to the second coil winding, or to the first coil winding and the second coil winding, the matching network further configured to select a predetermined resonant mode from a plurality of resonant modes as a function of an adjustment via the control connection in order to switch a detection region of the local coil matrix between a mode that is sensitive at a surface and a mode that is sensitive at a specified depth;
	wherein the first preamplifier is electrically connected to the first coil winding, the second preamplifier is electrically connected to the second coil winding;  
	wherein the first coil winding comprises broadband matching to the first preamplifier connected in a first frequency range at a Larmor frequency;
	wherein the first coil winding is arranged adjacent to the second coil winding, and the first coil winding and the second coil winding respectively form a first resonant circuit and a second resonant circuit, and a system comprising of the first coil winding and the second coil winding includes a first resonant frequency and a second resonant frequency, wherein the first resonant frequency and the second resonant frequency are different and lie in the first frequency range of the broadband matching.

2.	(Cancelled) 

3.	(Previously Presented) The local coil matrix of claim 1, wherein the first coil winding includes a plurality of turns.

4.	(Currently Amended) The local coil matrix of claim 1, wherein the first coil winding includes a direct signal connection without the matching network to the first preamplifier.

5.	(Currently Amended) The local coil matrix of claim 1, wherein the local coil matrix comprises a matching network that includes a signal connection to the first coil winding and to the first preamplifier, wherein [[the]] an impedance of the system comprising the matching network and the first coil winding is smaller than an input impedance of the first preamplifier.

6.	(Currently Amended) The local coil matrix of claim 5, wherein the matching network is configured such that an increase in [[the]] noise in [[the]] a signal produced by a noise current of the first preamplifier across the impedance of the system comprising the matching network and the first coil winding in the event of detuning of the first coil winding, is smaller than a predetermined limit value.

7.	(Currently Amended) The local coil matrix of claim 1, wherein the first preamplifier comprises an E-PHEMT transistor.

8.	(Cancelled ) 

preamplifier.

10.	(Cancelled) 

11.	(Currently Amended) The local coil matrix of claim 1, wherein the first coil winding and the second coil winding include a common coil-conductor segment and a decoupling element, wherein the matching network is further configured to favor in [[the]] signals from the first coil winding and from the second coil winding, a resonant mode in which a current through the decoupling element is reduced.

12.	(Previously Presented) The local coil matrix of claim 1, wherein the first coil winding comprises a first conducting segment and a second conducting segment that are electrically isolated from one another, wherein the first conducting segment and the second conducting segment include respective regions that overlap one another and are isolated from one another by a dielectric.

13.	(Previously Presented) The local coil matrix of claim 1, wherein the local coil matrix comprises a signal line for connecting to a magnetic resonance tomography device, wherein the signal line comprises an ohmic sheath current filter.

14.	(Previously Presented) The local coil matrix of claim 1, wherein the local coil matrix comprises a signal line for connecting to a magnetic resonance tomography device, wherein the signal line comprises a symmetrical twin-conductor lead.

15.	(Previously Presented) The local coil matrix of claim 1, wherein the local coil matrix comprises a signal line for connecting to a magnetic resonance tomography device, wherein the signal line comprises a plug-in connector including a plurality of signal contacts, wherein 

16.	(Previously Presented) The local coil matrix of claim 1, wherein the first coil winding comprises a superconductor.

17.	(Previously Presented) The local coil matrix of claim 1, wherein the first coil winding comprises a dielectric including two opposite surfaces, on each of which is arranged in an opposing manner a conductor material of the first coil winding, wherein each conductor material on the two opposite surfaces is connected to the other in an electrically conductive manner by a via through the dielectric.

18.	(Currently Amended) A magnetic resonance tomography device comprising:
	a local coil matrix comprising:
		a first coil winding; 
		a second coil winding; 
		a low-noise first preamplifier; 
		a second preamplifier; and
	a controller configured to select a predetermined resonant mode from a plurality of resonant modes in order to switch a detection region of the local coil matrix between a mode that is sensitive at a surface and a mode that is sensitive at a specified depth and implement the predetermined resonant mode using signals from the first coil winding and from the second coil;
		wherein the first preamplifier is electrically connected to the first coil winding, the second preamplifier is electrically connected to the second coil winding; 
		wherein the first coil winding comprises broadband matching to the first preamplifier connected in a first frequency range at a Larmor frequency;
		wherein the first coil winding is arranged adjacent to the second coil winding, and the first coil winding and the second coil winding respectively form a first resonant circuit and a second resonant circuit, and a system comprising of the first coil winding and the second coil winding includes a first resonant frequency and a second resonant frequency, wherein the first resonant frequency and the second resonant frequency are different and lie in the first frequency range of the broadband matching.

19.	(Cancelled) 

20.	(Previously Presented) The magnetic resonance tomography device of claim 18, wherein the controller is further configured to implement a resonant mode in which a current through a decoupling element is reduced.

21.	(Previously Presented) The magnetic resonance tomography device of claim 18, wherein the magnetic resonance tomography device further comprises a magnetic field camera including an yttrium iron garnet sample, the magnetic field camera configured to calibrate and homogenize magnetic fields of the local coil matrix.

22-26. 	(Cancelled)

Allowable Subject Matter
Claims 1, 3-7, 9, 11-18, and 20-21 are allowed.
Regarding claims 1 and 12, the prior art of record fails to teach or suggest a magnetic resonance tomography device comprising a local coil matrix comprising a first coil winding, a second coil winding, wherein the first coil winding comprises broadband matching to the first preamplifier connected in a first frequency range at a Larmor frequency; wherein the first coil winding and the second coil winding respectively form a first resonant circuit and a second resonant circuit, and a system comprising of the first coil winding and the second coil winding includes a first resonant frequency and a second resonant frequency, wherein the first resonant frequency and the second resonant frequency are different and lie in the first frequency range of the broadband matching, in combination with all other limitations of claims 1 and 18, respectively.
Claims 3-7, 9, 11-17, and 20-21, definite and enabled by the specification, are allowed through a dependence on one of allowed claims 1 and 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN L YENINAS/Examiner, Art Unit 2868